—In an ejectment action to recover possession of real property, the defendant Micaela Velasquez appeals from (1) an order of the Supreme Court, Kings County (Mason, J.), dated December 21, 1999, which granted the plaintiff’s unopposed motion for leave to enter a judgment against her upon her failure to appear or answer, and (2) an order of the same court, dated May 22, 2000, which denied her motion to vacate the default.
Ordered that the appeal from the order dated December 21, 1999, is dismissed, without costs or disbursements, as no appeal lies from an order made upon the default of the appealing party (see, CPLR 5511); and it is further,
Ordered that the order dated May 22, 2000, is affirmed, without costs or disbursements.
The appellant failed to present either a reasonable excuse for her default or a meritorious defense (see, Rivera v 999 *446Realty Mgt., 246 AD2d 637; I.J. Handa, P. C. v Imperato, 159 AD2d 484). Accordingly, the Supreme Court providently exercised its discretion in denying the appellant’s motion to vacate the default. Altman, J. P., Goldstein, McGinity and Cozier, JJ., concur.